Beckworth, Judge:
Counsel have submitted these cases for decision on a stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked “A” and checked GS (Examiner’s Initials) by Examiner George Santucci (Examiner’s Name) on the invoices covered by the protests listed on the attached schedule, assessed with duty at the rate of 22% per centum ad valorem under the provisions of Paragraph 397, Tariff Act of 1930 as modified by the General Agreement on Tariffs and Trade, 82 Treas. Dec. 305, T.D. 51802, as tungsten articles or wares not specially provided for whether partly or wholly manufactured, consist of tungsten wire filaments or coils, and exciters exclusively used and dedicated for use as parts of electric light bulbs, necessary for the functioning of said light bulbs, and as such are articles suitable for controlling, distributing, modifying, producing or rectifying electrical energy claimed dutiable at 15 per centum ad valorem under the provisions of Paragraph 353, Tariff Act of 1930 as modified by the General Agreement on Tariffs and Trade, T.D. 51802.
IT IS FURTHER STIPULATED AND AGREED that the protests enumerated on the attached schedule be submitted for decision on the basis of this stipulation, the protests being limited to the items marked “A”.
*150In view of this stipulation, which is accepted as an agreed statement of fact, we hold that the merchandise represented by the items marked with the letter “A” and with the initials of the examiner on the invoices covered by the protests listed on the schedule, attached hereto and made a part hereof, is properly dutiable at 15 per centum ad valorem under paragraph 353 of the Tariff Act of 1930, as modified by the General Agreement on Tariffs and Trade, 82 Treas. Dec. 305, T.D. 51802, as articles suitable for producing, rectifying, modifying, controlling or distributing electrical energy.
To that extent the protests are sustained. As to all other claims, they are overruled. Judgment will be entered accordingly.